Citation Nr: 0614640	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to Agent Orange, to include lung cancer.

2.  Entitlement to service connection for residuals of 
hepatitis C.

3.  Entitlement to service connection for residuals of an 
undiagnosed bacterial infection (claimed as a Lyme-type 
disease).

4.  Entitlement to service connection for residuals of an 
immune deficiency disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active duty from June 1972 to 
March 1974.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In May 2003 and in March 2004, the 
Board remanded the claims.  The claims now again return to 
the Board for appellate review.

The issue of entitlement to service connection for residuals 
of exposure to Agent Orange, to include lung cancer, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of hepatitis C.

2.  The preponderance of the medical evidence and opinions is 
unfavorable to a finding that the veteran has an undiagnosed 
bacterial infection, claimed as a Lyme-type disease, or 
residuals of such a disease.

3.  The medical evidence establishes that, if the veteran has 
a current immune deficiency disorder, that disorder is the 
result of intercurrent treatment for non-Hodgkin's lymphoma, 
and service connection is not in effect for that disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residual of 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  The criteria for service connection for residuals of an 
undiagnosed bacterial infection (claimed as a Lyme-type 
disease) are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005). 

3.  An immune deficiency disorder was not incurred in or as a 
result of active military service or any incident thereof.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred the claimed disorders 
in service or as a result of some incident of service, 
including a tick bite.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claims were received in 1998, 
prior to enactment of the VCAA.  The initial adverse rating 
decision was issued in 1999, more than a year prior to the 
enactment of the VCAA, and a statement of the case (SOC) was 
also issued in 1999.    

In June 2003, following the Board's May 2003 Remand of the 
claims, the RO issued a letter which advised the veteran 
generally of VA's duties to notify and assist him, and 
advised him of the evidence required to substantiate claims 
of entitlement to service connection.  The letter advised him 
of the types of evidence VA would attempt to obtain on his 
behalf, and advised the veteran of his responsibility to 
identify or submit relevant evidence.  The veteran's claims 
were readjudicated in August 2003, and a supplemental 
statement of the case (SSOC) was issued.  

The Board's March 2004 Remand advised the veteran of the 
types of evidence the Appeals Management Center (AMC) or RO 
would attempt to obtain.  The Board's Remand clearly advised 
the veteran that there was no current medical opinion 
addressing whether a diagnosis of hepatitis C, an undiagnosed 
bacterial infection, or an immune deficiency disorder was 
appropriate.  

In April 2004, the AMC issued a letter which advised the 
veteran of the status of his claims, advised him of the 
evidence required to substantiate claims of entitlement to 
service connection, advised him of the types of evidence VA 
would attempt to obtain on his behalf, and advised him of his 
responsibility to identify evidence he wanted VA to obtain 
for him.  The letter advised the veteran to provide VA with 
"any additional evidence or information you may have 
pertaining to your claim."  This letter provided notice to 
the veteran as to each of the four notice requirements 
identified in Pelegrini.

The veteran's DA20 personnel record, his service medical 
records, voluminous private clinical records, VA clinical 
records, reports of VA examinations, and private medical 
statements have been obtained and are associated with the 
claims files.  There are no records identified by the veteran 
which have not been sought, and all actions directed by the 
Board in its March 2004 Remand pertaining to the 
determinations in this Board decision have been completed.  

The veteran was afforded VA examination in connection with 
this claim.  The appellant has had an opportunity to review 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran, including private 
clinical records, has been obtained.  VA examination reports 
and VA outpatient clinical records beginning in 1974 have 
been obtained and associated with the claims files.  The 
veteran has not identified any additional evidence not of 
record that might be relevant.

After the April 2004 notice was issued to veteran in 
compliance with the VCAA, the claims were readjudicated in 
February 2006, and a SSOC was issued.  The numerous 
communications to the veteran prior to the enactment of the 
VCAA, the discussions in the Board's May 2003 and March 2004 
Remands, the duty to assist letters issued in 2003 and in 
2004, the statement of the case and SSOC issued prior to the 
February 2006 readjudication of the claims, together with 
other correspondence and communications of record, including 
the rating decisions, have provided the veteran with any and 
all notice required under the VCAA, and notice conforming to 
the VCAA was issued to the veteran prior to the February 2006 
adjudication of the claim on the merits.  

The Board finds that the claimant is aware of the evidence 
required to substantiate his claims, and has been notified of 
the veteran's responsibility and VA's responsibilities as to 
obtaining or providing evidence.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the instant appeal, the veteran was 
not informed of the type of evidence necessary to establish 
an initial evaluation and/or an effective date for the 
disabilities.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as the preponderance of the evidence is against the veteran's 
claim and the notice deficiencies are thus rendered moot.

Law and regulations applicable to claims for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

In the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  However, 
none of the disorders addressed in this decision is included 
among the diseases defined by statute or regulation as 
chronic.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Factual background

Service medical records establish that the veteran was 
hospitalized for three days in August 1972 for treatment of 
an acute respiratory infection.  The service medical records 
are devoid of evidence of hepatitis C, an undiagnosed 
bacterial infection, or an immune deficiency disorder.  The 
report of VA examination conducted in June 1974 is likewise 
devoid of a diagnosis of hepatitis C, an undiagnosed 
bacterial infection, or an immune deficiency disorder.

Post-service private clinical records dated in 1983 to 1990 
are devoid of a diagnosis of hepatitis C, an undiagnosed 
bacterial infection, or an immune deficiency disorder.  

March 1990 private clinical records of JTH, Jr., MD, disclose 
that the veteran complained of myopathic pain, and a muscle 
biopsy was conducted.  The only finding noted as unusual was 
that there were subsarcolemmal vacuoles, of uncertain 
clinical significance, but probably minimal significance.  In 
a December 1990 letter, Dr. H. stated that the assigned 
diagnosis was "undiagnosed illness which is antibiotic 
responsive and causing microscopic colitis, fatigability, and 
diffuse myopathy."   

January 1991 treatment notes disclosed that the provider 
concluded that diagnostic examinations of the immune system 
disclosed no specific immune problem, although there were 
findings consistent with a chronic illness state.  Private 
clinical records dated from January 1992 to 1994 noted 
assignment of a diagnosis of late Lyme disease syndrome.  

In October 1998, one type of laboratory examination for 
hepatitis C, a quantitative RNA by PCR assay, was positive, 
but liver function tests were normal and diagnostic 
examinations for anti-hepatitis C antibodies were negative.  

In the report of VA examination conducted in June 2000, the 
examiner discussed the veteran's history of tick bites, 
diagnostic examinations by other specialists, and the 
veteran's report that he had received more than 77 courses of 
antibiotic therapy since service, among other information.  
He concluded that a diagnosis of Lyme disease was not 
supported, as there was no record of exposure of B. 
burgdorferi, with all serologic tests being negative.  The VA 
examiner also concluded that there was no infectious disease 
syndrome or immune disorder which was consistent with the 
veteran's constellation of symptoms and diagnoses.  

Records of private treatment from July 2003 to October 2003 
note that the veteran was treated with antibiotics, with some 
improvement in symptoms, but the symptoms returned.  
Discussion of post-Lyme syndrome or fibromyalgia as the 
appropriate diagnosis appears in the treatment notes in 
August 2003 through October 2003, when a diagnosis of 
fibromyalgia was assigned.  

Private clinical records from Vernon Memorial Hospital Center 
and Gunderson Lutheran Hospital dated from June 2003 to May 
2004 disclose that the veteran had chronic neutropenia.  The 
previous positive quantitative RNA by PCR assay for 
hepatitis C was noted.  Those records are devoid of 
assignment of an undiagnosed bacterial infection.

In a statement dated in April 2004, JPF, MD, stated that the 
veteran had chronic progressive neutropenia, possibly of an 
autoimmune nature, present since July 2001, but that an 
immune disorder had not been established prior to that time.  
Dr. F. noted that the veteran had tested negative for 
hepatitis C as recently as April 2000.  Dr. F. further opined 
that the veteran "might" have contracted a tick-borne 
illness during his military service, but noted that 
laboratory examinations had been unable to demonstrate 
evidence of exposure to the causative organism.  

In a statement dated in May 2004, PEB, MD, opined that the 
veteran had a chronic progressive neutropeneia following 
treated with Rituxan and radiation therapy for non-Hodgkin's 
lymphoma.  Dr. B. opined that it was "very possible" that 
the veteran's repeated pulmonary infections, with bronchitis 
and pneumonia, which the veteran had reported were triggered 
by initial problems in service, "could have" led to 
decreased immune functioning.  

The examiner who conducted a December 2004 comprehensive 
examination discussed the veteran's history of tick bites in 
the military, tick bites post-service, and frequent treatment 
with antibiotics, as well as other evidence of record.  The 
examiner concluded that the evidence did not support a 
diagnosis of undiagnosed bacterial infection.  The examiner 
concluded that the veteran did not have hepatitis C and did 
not have an immune disorder, since the neutropenia noted at 
the time of the veteran's treatment for non-Hodgkin's 
lymphoma had resolved.  

1.  Claim for service connection for residuals of hepatitis C

The VA outpatient treatment records disclose that no 
diagnosis of hepatitis C is assigned.  The VA examiner who 
conducted VA examination in December 2004 concluded that a 
diagnosis of hepatitis C was not appropriate.  The April 2004 
private medical statement from Dr. F., in which he notes that 
the veteran tested negative for hepatitis C as recently as 
April 2000, is unfavorable to the claim for service 
connection for hepatitis C.  Dr. B. noted that some 
laboratory examinations for hepatitis C were positive, but 
tests for hepatitis C were "not borne out to be always 
positive."  

The only evidence of record favorable to the veteran's 
contention that he has hepatitis C is the evidence that a 
quantitative RNA by PCR assay was positive for hepatitis C in 
October 1998.  However, the clinical opinions of record 
establish that a diagnosis of hepatitis C based on this 
finding alone is not appropriate, and that the diagnosis has 
not been confirmed.  

The veteran's lay belief that a diagnosis of hepatitis C 
could account for his symptoms is not competent medical 
evidence to establish that a claimed disorder is present.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In the absence of current medical evidence that the veteran 
has a disability due to a claimed disorder, service 
connection for that disorder may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The preponderance of the evidence is against the claim, since 
the preponderance of the competent medical evidence is 
unfavorable to assignment of a diagnosis of hepatitis C.  In 
the absence of medical evidence that the claimed disorder is 
present, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  The claim 
must be denied.

2.  Claim for service connection for an undiagnosed bacterial 
infection 

The December 1990 letter from JTH, Jr., MD, which states that 
the assigned diagnosis was "undiagnosed illness which is 
antibiotic responsive and causing microscopic colitis, 
fatigability, and diffuse myopathy" is somewhat favorable to 
the veteran's claim, since it is a medical opinion that the 
veteran had an undiagnosed illness.  However, that treatment 
record is more than 15 years old.

In contrast, the subsequent clinical records, including the 
records of the veteran's treatment at Vernon Memorial 
Hospital Center and Gunderson Lutheran Hospital, is devoid of 
discussion of an undiagnosed illness.  The lack of discussion 
of undiagnosed illness in these more recent and lengthy 
records from is unfavorable to the veteran.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The VA examiners who conducted VA examinations in June 2000 
and in December 2004 concluded that the evidence did not 
support a diagnosis of an undiagnosed bacterial infection.  
These opinions are strongly unfavorable to the claim.  This 
evidence is unfavorable to the veteran, and is of great 
persuasive weight, since each of these physicians discussed 
the veteran's history and current medical condition in 
considerable detail.

In his April 2004 private medical statement, Dr. F. concluded 
that he was unable to establish exposure to an infectious 
agent which could account for the veteran's lymphoma, and 
noted that laboratory examinations did not demonstrate 
exposure to the organism causative for Lyme disease.  This 
statement is only weakly unfavorable to the claim, since it 
does not specifically provide an opinion that no undiagnosed 
bacterial infection is present, but the Board does not 
interpret this medical statement as favorable to the claim.  

Dr. B. opined that the veteran's repeated bouts of pulmonary 
infections could have led to the development of the veteran's 
lung cancer, but he did not provide an opinion that the 
veteran had an undiagnosed bacterial infection.  This 
evidence is unfavorable to the veteran.
  
The Board notes that the veteran has submitted exerts of 
medical literature about Lyme disease.  However, in the 
absence of a medical opinion linking the veteran's current 
symptoms to a diagnosis of Lyme disease or to an undiagnosed 
bacterial illness, the information about Lyme disease is not 
relevant to establish that the veteran has an undiagnosed 
bacterial disorder.  

The Board notes that service connection may be granted when a 
Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C), any diagnosed illness that the 
Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) (2005).  

However, the veteran in this case served during Vietnam, and 
has no service in the Persian Gulf.  Presumptions applicable 
to undiagnosed illnesses in Persian Gulf veterans are not 
applicable in this case.  Although the presumptions for 
Persian Gulf veterans are not applicable, the veteran is not 
precluded from establishing that he has an undiagnosed 
illness which has been present since his service or is 
directly due to his service or the result of some incident of 
service.  

The preponderance of the evidence is against the claim, since 
the number of unfavorable opinions outweighs the one 
favorable opinion.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable result.  The claim must be denied.

3.  Claim for service connection for an immune deficiency 
disorder

In his May 2004 statement, Dr. B. opined that the veteran had 
chronic progressive neutropenia following treatment with 
Rituxan and radiation therapy for non-Hodgkin's lymphoma.  
This opinion is unfavorable to the veteran's claim for 
service connection for an immune deficiency disorder, since 
this statement establishes that an intercurrent disorder, 
non-Hodgkin's lymphoma, diagnosed more than 20 years after 
the veteran's service discharge, is etiologically linked to 
the immune deficiency disorder present in May 2004.  The 
Board notes that service connection is not in effect for non-
Hodgkin's lymphoma.  Dr. B's opinion is unfavorable to a 
determination that an immune deficiency disorder arose in 
service or as a result of the veteran's service.  

The examiner who conducted VA examination in December 2004 
concluded that neutropenia was related to the veteran's 
treatment for cancer, and that a diagnosis of immune 
deficiency disorder was not appropriate.  The VA examiner 
noted that there had been "speculation" about a possible 
diagnosis of immune system disorder because of the veteran's 
many complaints, but that the veteran's symptoms of recurrent 
bronchitis did not warrant assignment of such a diagnosis.  
The VA examiner concluded that such a disorder had never been 
proven.  Dr. F. also opined that a diagnosis of immune 
deficiency disorder had not been established.  These two 
opinions are unfavorable to the veteran's claim for service 
connection for an immune deficiency disorder.  

There is some favorable evidence of record.  The private 
clinical records and the opinions of record disclose that 
both Dr. B. and Dr. F., as well as Dr. H, discussed the 
possibility that the veteran had an immune disorder, the 
treatment notes and opinions are devoid of a firm diagnosis 
of an immune deficiency disorder.  However, the April 2004 
and May 2004 opinions of Dr. B. and Dr. F., as well as the 
opinions of the VA examiners who conducted the June 2000 and 
December 2004 VA examinations, are unfavorable to the claim 
for service connection for an immune deficiency disorder.  
The more recent opinions are of greater persuasive value and 
weight than the prior discussions in the clinical records of 
possible immune deficiency, as each of the more recent 
opinions discusses the veteran's history and findings at some 
length, and the more recent opinions include a rationale for 
the conclusions reached.  

The preponderance of the evidence is against the claim, since 
there preponderance of the evidence is unfavorable to 
assignment of a diagnosis of immune deficiency disorder.  To 
the extent that an immune deficiency disorder is present, it 
is attributed to the veteran's treatment for non-Hodgkin's 
lymphoma, an intercurrent disorder diagnosed many years after 
the veteran's service discharge, and service connection is 
not in effect for that disorder.  As the preponderance of the 
evidence is against the claim for service connection for an 
immune deficiency disorder, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
result.  The claim must be denied.


ORDER

The appeal for service connection for residuals of hepatitis 
C is denied.

The appeal for service connection for residuals of an 
undiagnosed bacterial infection (claimed as a Lyme-type 
disease) is denied.

The appeal for service connection for residuals of an immune 
deficiency disorder is denied.


REMAND

As the Board noted in the Remand portion of its March 2004 
decision, although the veteran did not serve in Vietnam, and 
no presumption of exposure to herbicides is applicable, 
further development of the veteran's contention that he was 
exposed to Agent Orange in service is required before an 
informed medical opinion as to the etiology of his lung 
cancer may be rendered.  In the Remand portion of the March 
2004 decision, the Board directed that development of the 
veteran's contention that he was exposed to herbicides at 
Fort Bragg, North Carolina, be conducted in accordance with 
the procedures then in effect, which required contacting the 
point of contact at the C&P (Compensation and Pension) 
Service of VBA, and the Armed Services Center for Unit 
Records Research of (USASCURR), now known as the U.S. Army 
and Joint Services Records Research Center (JSRRC).  

The provisions of the VA Adjudication Procedure Manual, M21-
1, Part IV [M21] setting forth the procedure for developing 
such a claim were revised in December 2005, but the procedure 
for development of a claim of exposure to Agent Orange 
outside Vietnam or Korea still requires that an inquiry to 
the C&P point of contact, now designated in an e-mail 
address, and, if the claim is not verified through that 
inquiry, that a request be submitted to JSRRC for 
verification of the exposure.  As directed in the March 2004 
Board decision and Remand, appellate review of this claim 
cannot be completed until the claim is developed in 
accordance with the procedure set out in M21 at the time the 
development is conducted.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for lung cancer, if the 
claim for service connection is granted, 
as outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional records which might be 
pertinent to the claim.  The veteran 
should be advised that any records 
proximate to service would be the most 
persuasive evidence.  

3.  Furnish the veteran's detailed 
description of his exposure to herbicides 
to C&P service via e-mail in accordance 
with M21-1MR, and request a review of 
DoD's inventory of herbicide operations 
to determine whether herbicides were used 
as alleged.  

IF the C&P service review does not 
confirm the veteran's exposure to 
herbicides as alleged, submit a request 
to JSRRC (formerly CURR) for verification 
of exposure to herbicides.  

4.  If the veteran's exposure is 
confirmed it should be determined whether 
the veteran has any disorder which may be 
presumed related to that exposure, and he 
should be afforded VA examination to 
obtain a medical opinion as to the 
likelihood that he has a current 
disorder, which is etiologically related 
to the confirmed exposure to Agent 
Orange.  

5.  Then readjudicate the claim.  If 
service connection is not granted, issue 
a supplemental statement of the case to 
the veteran and his representative.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


